Citation Nr: 0403603	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-04 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for foot 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
December 1958.

In an October 1959 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, denied the claim for entitlement to service 
connection for foot injuries on the basis that foot 
disabilities pre-existed active service and had not been 
aggravated by active service.  Notice of the RO's denial and 
information concerning the veteran's appellate rights were 
addressed in a letter dated in October 1959.  Further action 
was not undertaken by the veteran and the RO's denial became 
final.  

In October 2001, the veteran filed an informal application to 
reopen his claim.  In a March 2002 rating decision, the RO in 
Winston-Salem, North Carolina, determined that new and 
material evidence had not been received to warrant reopening 
the claim.  The veteran filed a timely appeal.



FINDINGS OF FACT

1.  The RO denied service connection for foot disabilities in 
an October 1959 rating decision that was not appealed.

2.  Evidence received subsequent to the RO's October 1959 
rating decision relates to the previously unestablished fact 
of aggravation in service.



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for foot 
disabilities.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 
3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 
5103(b)), redefined VA's duty to assist a veteran in the 
development of a claim.  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Pertinent Criteria

Service Connection

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).  

The provisions of 38 C.F.R. § 3.304(b), provide that a 
veteran will be taken to be in sound condition when accepted 
and enrolled in service, except for conditions noted on 
examination for service entrance, or where clear and 
unmistakable evidence demonstrates that the condition existed 
prior to service.  In a recent opinion, VA's General Counsel 
held in part, that 38 C.F.R. § 3.304(b) is inconsistent with 
38 U.S.C.A. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  

The General Counsel noted that in order to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, the 
Department of Veterans Affairs (VA) must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The General Counsel held that a 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  The 
General Counsel held that section 3.304(b) is therefore 
invalid and should not be followed.  VAOPGCPREC 3-2003 
(2003).


New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2003).  Rating actions from which an appeal is not 
perfected become final.  38 U.S.C.A. § 7105 (West 2002).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54. 

Analysis

In an October 1959 rating decision, the RO denied service 
connection for foot disabilities on the basis that foot 
disabilities pre-existed active service and was not 
aggravated by service.  The veteran was provided notice of 
the decision and of his appellate rights, but he did not 
appeal the determination and the decision became final.

Therefore, in order to reopen this claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 
3.156. 

The evidence of record at the time of the October 1959 
determination consisted of service medical records, including 
the report of medical board proceeding dated in December 
1958.  These showed that on examination for entrance into 
service in November 1956, the feet were found to be normal.  
Hallux valgus was initially reported in November 1956.  At 
that time the veteran was seen with a complaint that his 
"bunions" had been causing more and more discomfort since 
their onset approximately five years earlier.  He was now 
experiencing "constant annoyance."

On medical board evaluation in November 1956, the veteran was 
noted to have "a rather marked" hallux valgus, more severe 
on the right.  The Board found that the disability had pre-
existed service, and had "not been aggravated during his 
short tour of active duty any more than a comparable period 
of civilian life."

The veteran underwent a VA examination in September 1959.  It 
was reported that the veteran had fallen from a second story 
window in 1958, and had incurred fractures of both feet.  The 
veteran reported that he experienced foot pain after standing 
for approximately one hour.  There was no limitation of 
motion, but the veteran had difficulty rising on his toes.  
The diagnosis was, "Residual injury both feet with Hallux 
Valgus and weak arches moderate symptomatic."

Evidence associated with the claims folder since the October 
1959 rating decision includes treatment records from St. 
Joseph Hospital dated in January 1994, treatment records from 
Mayo Regional Hospital dated in January 1994, treatment 
records from Dr. M. S. dated from January 1994 to April 1994, 
and treatment records from Fayetteville VA Medical Center 
dated from September 2001 to February 2002.

The records dated in 1994 show treatment for foot 
disabilities diagnosed as severe bunion deformity, 
bilaterally; hallux abductus deformity, bilaterally; bursitis 
of the first metatarsal phalangeal joint, bilaterally; hammer 
toe deformity of the second toe of the left foot; and 
contracture of the second metatarsal phalangeal joint 
bilaterally.  These records also show that he underwent 
surgery for these disabilities.

The medical evidence received since the October 1959 rating 
decision is new because it was not previously submitted to 
agency decision makers.  The 1994 medical records are also 
material.  In its October 1959 decision, the RO found that 
the veteran's disability had returned to its pre-service 
level.  The 1994 records show what was described as a severe 
disability, and one requiring surgery.  This evidence 
suggests that the disability had not returned to its pre-
service level.  The question of aggravation is essential to 
the veteran's claim.

In sum, the Board finds that the evidence presented by the 
veteran with regard to his claim of entitlement to service 
connection for foot disabilities is new and material, and the 
claim is reopened.  


ORDER

New and material evidence has been received to reopen the 
claim for service connection for foot disabilities.  To this 
extent, the appeal is allowed.


REMAND

There have been changes in the law since the 1959 rating 
decision.  First there is the previously discussed General 
Counsel opinion regarding the presumption of soundness.

Second, there are Court decisions that relate to the evidence 
required to rebut the presumptions of soundness and 
aggravation.  In Miller v. West, 11 Vet. App. 345, 348 
(1998), the Court held that a bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the statutory 
presumption of soundness. 

The evidence against a finding of aggravation in this case 
consists of the medical board opinion.  However, that opinion 
found that the veteran's disability had not been aggravated 
beyond what it would have been in civilian life.  This 
opinion is not clear and unmistakable because it does not 
rule out the possibility of aggravation during service.  It 
does suggest that any increase in disability was due to 
natural progression, but natural progression is not for 
consideration until the presumption of soundness has been 
rebutted.  See 38 U.S.C.A. § 1153 (West 2002).  

Although the presumption of soundness may not have been 
rebutted, there must still be competent evidence of a link 
between the condition noted in service, and current 
disability.  Cotant v. Principi, 17 Vet. App. 116, 133 
(2003).  Although, the veteran has reported current symptoms, 
there is no medical evidence of a current foot disability.  
See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998) (holding 
that for a showing of current disability, there must be a 
showing of disability at the time of claim, as opposed to 
some time in the past).  He has also reported a continuity of 
symptomatology, but there is no medical opinion linking a 
current disability to the condition noted in service.  
Therefore, a medical opinion is needed.

Accordingly, this case is remanded for the following:

The veteran should be afforded a podiatry 
or orthopedic examination to determine 
whether he has a current foot disability 
that is related to foot disability noted 
in service.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum 
to the report.  The examiner should 
diagnose any current foot disability, and 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
foot disability is related to the foot 
disability identified during service.

If the benefit sought remains denied, the case should be 
returned to the Board if otherwise in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



